IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,044-01


EX PARTE RINGO KID MITCHELL, AKA RINGO MITCHELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-05471 IN THE CRIMINAL DISTRICT COURT

FROM JEFFERSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted
aggravated sexual assault of a child and sentenced to ten years' imprisonment. The Ninth Court of
Appeals affirmed his conviction. Mitchell v. State,  No. 09-10-00058-CR (Tex. App.-Beaumont Dec.
15, 2010, no pet.).
	Applicant contends that no evidence shows he is guilty of attempted aggravated sexual
assault of a child. In an order submitted with the original record, the trial court made findings of fact
and conclusions of law and recommended we deny relief. In an amended order, the trial court did
not change its recommendation to deny but requested that we disregard findings seven and eight in
its original findings and conclusions. We agree with the trial court's recommendation and adopt
findings one through six in its original order. Relief is denied. 	 
Filed: February 15, 2012
Do not publish